DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237).

Regarding claim 1, Kobayashi discloses an image pickup apparatus comprising: 
(Kobayashi: see figs. 1-2 and pars. [0026]-[0027], [0032], in which a plurality of pixels each of which includes first and second photoelectric converters 102A/102B and is arranged in a matrix and connected to a plurality of column output lines V11-V1N, V21-V2N); 
a plurality of column circuits configured to be connected to the column output lines (Kobayashi: see par. [0028], in which a plurality of clamp capacitor C11 to C1N, C21 to C2N and comparators CMP11 to CMP1N, CMP21 to CMP2N configured to be connected to the column output lines V11-V1N, V21-V2N); 
at least one processor and at least one memory (Kobayashi: see par. [0066]) functioning as: 
a reading unit configured to perform a first reading operation that reads a signal of the first photoelectric converter in each of the plurality of pixels to one of the column output line and a second reading operation that reads a signal obtained by mixing the signals of the first and second photoelectric converters in each of the plurality of pixels to one of the column output lines (Kobayashi: see figs. 3-4 and pars. [0037], [0044]-[0046], in which a reading unit configured to perform a first readout mode that reads a signal of the first photoelectric converter in each of the plurality of pixels to V11 and a second readout mode that reads a signal obtained by averaging the signals of the first and second photoelectric converters 101A/101B in each of the plurality of pixels to V11).
The first embodiment of Kobayashi does not explicitly disclose that a control unit configured to save power in at least some of the column circuits from among the column circuits used in the second reading operation, during the first reading operation.
(second embodiment of Kobayashi: see fig. 7 and pars. [0054]-[0055], wherein in the first readout mode, one row including capacitor and comparator is read as power is saved while in the second mode, 2 rows including capacitors and comparators are read simultaneously as power is used twice). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of second embodiment of Kobayashi with the system/method of primary reference to include that a control unit configured to save power in at least some of the column circuits from among the column circuits used in the second reading operation, during the first reading operation.
One would have been motivated to have alternative way to readout the image signal.

Regarding claims 16-17, claims 16-17 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory storage medium is found in par. [0066] of Kobayashi. 

Regarding claim 3, Kobayashi discloses the image pickup apparatus according to claim 1.
The second embodiment of Kobayashi further teaches that the number of rows that are read during the first reading operation is smaller than the number of rows that are read during the second reading operation (second embodiment of Kobayashi: see fig. 7 and pars. [0054]-[0055], in which in the first readout mode, one row is read, and in the second readout mode, 2 row are read simultaneously).
The motivation is the same as that of claim 1. 

Regarding claim 8, Kobayashi discloses the image pickup apparatus according to Claim 1, wherein the column circuit includes an amplifier (first embodiment of Kobayashi: see fig 2 and par. [0034], wherein the column circuit includes an amplifier 104A/104B).

Regarding claim 9, Kobayashi discloses the image pickup apparatus according to claim 1, wherein the column circuit includes an A/D converter (Kobayashi: see par. [0040], wherein the column circuit includes an A/D converter).

Regarding claim 10, Kobayashi discloses the image pickup apparatus according to claim 1, wherein the column circuit includes a current source connected to the column output line (Kobayashi: see par. [0034], in which the column circuit incudes a current source connected to the column output line V11/V12).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237) in view of Ikeda et al. (“Ikeda”, US 2015/0062394).

Regarding claim 4, Kobayashi discloses the image pickup apparatus according to claim 1.

On the other  hand, Ikeda teaches including a mode in which, during the first reading operation, signals of a plurality of rows are added and read out to the column output line (Ikeda: see fig. 1 and par. [0070], in which an adding circuit 19 combines the A signals o in the plurality of rows and read out to the column signal processing circuit).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ikeda with the system/method of primary reference to include a mode in which, during the first reading operation, signals of a plurality of rows are added and read out to the column output line.
One would have been motivated to increase the speed of operation. 

Regarding claim 5, Kobayashi discloses the image pickup apparatus according to claim 1.
Kobayashi does not disclose that the at least one processor and at least one memory further functions as an adding unit configured to add signals of a plurality of rows that have been read to the column output lines during the first reading operation.
However, Ikeda teaches that the at least one processor and at least one memory further functions as an adding unit configured to add signals of a plurality of rows that have been read to the column output lines during the first reading operation (Ikeda: see fig. 1 and par. [0070], in which an adding circuit 19 configured to add A signals of a plurality of rows that have been read to the column signal processing circuit).

One would have been motivated to increase the speed of operation. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237) in view of Aoki et al. (“Aoki”, US 2013/0329095).

Regarding claim 6, Kobayashi discloses the image pickup apparatus according to claim 1.
The second embodiment of Kobayashi further teaches that the control unit saves power in the column circuits to which power is saved during the first reading operation from the end of outputting pixel signal to the column output lines (second embodiment of Kobayashi: see fig. 7 and pars. [0054]-[0055], wherein in the first readout mode, one row including capacitor and comparator is read as power is saved while in the second mode, 2 rows including capacitors and comparators are read simultaneously as power is used twice).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of second embodiment of Kobayashi with the system/method of primary reference to include that the control unit saves power in the column circuits to which power is saved during the first reading operation from the end of outputting pixel signal to the column output lines. 
One would have been motivated to save power consumption. 

Kobayashi does not explicitly disclose that the reading unit has a noise reading operation that reads noise signals from the pixels.
On the other hand, Aoki teaches that the reading unit has a noise reading operation that reads noise signals from the pixels (Aoki: see par. [0073], wherein a CDS circuit may be provided in order to reduce reset noise by performing correlated double sampling processing on each of the pixel signals).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Aoko with the system/method of primary reference to include that the reading unit has a noise reading operation that reads noise signals from the pixels.
One would have been motivated to reduce noise for the image signal. 

Regarding claim 7, Kobayashi discloses the image pickup apparatus according to claim 1.
The first embodiment of Kobayashi does not explicitly disclose that the control unit does not change a power save state and a non-power save state for the column circuits from the end of outputting pixel signal to the column output lines to the start of the25792/623/2198191.1-3-PATENTS/N: 17/149,318 25791.171second reading operation.
However, the second embodiment of Kobayashi teaches that the control unit does not change a power save state and a non-power save state for the column circuits from the end of outputting pixel signal to the column output lines to the start of the25792/623/2198191.1-3-PATENTS/N: 17/149,318 25791.171second reading operation (second embodiment of Kobayashi: see fig. 7 and pars. [0054]-[0055], wherein the reference does not mention anything about a power save state and a non-power save state, therefore, the examiner broadly interprets that the control unit does not change a power save state and a non-power save state for the column circuits from the end of outputting pixel signal to the column output lines to the start of the second reading operation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of second embodiment of Kobayashi with the system/method of primary reference to include that the control unit does not change a power save state and a non-power save state for the column circuits from the end of outputting pixel signal to the column output lines to the start of the25792/623/2198191.1-3-PATENTS/N: 17/149,318 25791.171second reading operation.
One would have been motivated to keep stabilization for the system with the power load does not change during reading out image signal mode. 
Kobayashi does not explicitly disclose that the reading unit has a noise reading operation that reads noise signals from the pixels.
On the other hand, Aoki teaches that the reading unit has a noise reading operation that reads noise signals from the pixels (Aoki: see par. [0073], wherein a CDS circuit may be provided in order to reduce reset noise by performing correlated double sampling processing on each of the pixel signals).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Aoko with the system/method of primary reference to include that the reading unit has a noise reading operation that reads noise signals from the pixels
One would have been motivated to reduce noise for the image signal. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237) in view of Okita et al. (“Okita”, US 2013/0120624).

Regarding claim 12, Kobayashi discloses the image pickup apparatus according to claim 1.
Kobayashi does not disclose that the image pickup apparatus further includes a display unit configured to process the signal read by the second reading operation to display an image.
On the other hand, Okita teaches that the image pickup apparatus further includes a display unit configured to process the signal read by the second reading operation to display an image (Okita: see fig. 1 and par [0058], wherein a digital camera 10 includes a LCD 38 to display captured subject images).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okita with the system/method of primary reference to include a display unit.
One would have been motivated to display captured images. 

Regarding claim 14, Kobayashi discloses the image pickup apparatus according to claim 1.
Kobayashi does not explicitly disclose that at least one processor and at least one memory further functions as a phase difference focus detecting unit configured to detect a phase difference by processing a signal that has been read by the second reading operation and a signal that has been read by the first reading operation.
(Okita: see pars. [0046]-[0047], wherein a B-image signal in equation (5) is calculated by (A+B image signal) in equation (3) substrates (A image signal) in equation (4), therefore a phase difference is detected by processing a signal that has been read by image signal and a signal that has been read by focus detection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okita with the system/method of primary reference to include detecting a phase difference by processing a signal that has been read by the second reading operation and a signal that has been read by the first reading operation.
One would have been motivated to detect a phase difference.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237) in view of Saito et al. (“Saito”, US 2013/0188090).

Regarding claim 13, Kobayashi discloses the image pickup apparatus according to claim 1.
Kobayashi does not explicitly disclose that the image pickup apparatus further includes a recording unit configured to process the signal that has been read by the second reading operation and record the image.
(Saito: see par. [0025], in which the recording unit 210 records the image file generated from the digital image data processed by the image processing unit 206).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Saito with the system/method of primary reference to include a recording unit. 
One would have been motivated to record image signal by the recording unit. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (“Kobayashi”, US 2016/0219237) in view of Watanabe (US 2009/0262213).

Regarding claim 15, Kobayashi discloses the image pickup apparatus according to claim 1, except for the at least one processor and at least one memory further functions as an addition unit configured to add information for distinguishing between a case in which the first reading operation is performed and a case in which the first reading operation is not performed, to a header of an image signal.
Watanabe teaches that it is known to have that at least one processor and at least one memory further functions as an addition unit configured to add information for distinguishing between a case in which the first reading operation is performed and a case in which the first reading operation is not performed, to a header of an image signal as set forth in par. [0058]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to . 

Allowable Subject Matter
Claims 2, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697         



/LIN YE/Supervisory Patent Examiner, Art Unit 2697